LEONARD, Judge,
delivered the opinion of the court.
The agreed facts do not warrant the recovery, and therefore the judgment is reversed. The misconduct charged against Ruggles, administrator de bonis non of Joseph Reyburn, whose original administrator was Joseph N. Reyburn, is that the first administrator recovered certain judgments, which were *341existing assets of the estate when tbe present administrator came into office, and might and would have been collected had he used proper diligence in respect to them, but that he permitted them to remain uncollected until they were lost to the estate, by reason of the insolvency or removal of the debtors. It is stated in the agreed case that the first administrator took out executions upon these judgments, which were returned by his order, and that the debtors were then solvent; but it is not stated that they were solvent when the present defendant came into office, or that he had notice of them as existing assets of the estate, unless we are to infer this from the fact that Cole’s receipt for the notes, upon which the recoveries were had, was in the defendant’s inventory of the estate.
This administrator was not bound to take notice of these judgments at his peril. He is not to be held liable as an insurer, but, like all other persons engaged in transacting business for others, must use good faith and exercise reasonable diligence ; and if he fail in either respect, he is justly responsible. If these recoveries were, as we presume them to have been, by the first administrator upon notes taken by him at his official sale, they must be considered, under our administration laws, as belonging to the estate ; and if the defendant had actual notice of them, as such, or, by the use of reasonable diligence in the discharge of his official duties, would have come to such knowledge, it was his duty to endeavor to collect them ; and if he failed to do so, he must answer for his conduct. But we can not pronounce against him upon the facts here stated. We do not sit here to draw inferences of fact, and therefore can not infer that he had notice of the judgments as part of the estate, or that the debts were lost by his omission to sue out execution. (Pearce v. Burns, 22 Mo. 581.)
No exception has been taken here in reference to the parties to this proceeding, and therefore we express no opinion as to the right of the heirs of a deceased legatee to maintain the suit, instead of the executor or administrator, or upon the pro*342priety of several distinct legatees, uniting as plaintiffs, in a suit of this character, upon an administrator’s official bond. The judgment is reversed, and the cause remanded.